Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/819,041 filed 03/14/2020.  Claims 1-13 are pending and have been examined.
The information disclosure statement (IDS) submitted on 03/20/2020 was considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of species I, claim 1-13, in the reply filed on 06/24/2022 is acknowledged.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 14-23 are cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 are allowable because the prior art fails to teach or suggest an imaging system comprising:  2a sample mount for holding a sample to be imaged:  3a light source configured to emit a light beam to be incident on the sample:  4a translation mechanism coupled to the sample mount and configured to scan the 5sample to a plurality of sample positions in a plane substantially perpendicular to an optical axis 6of the imaging system;  7a mask positioned downstream from the sample along the optical axis;  8an image sensor positioned downstream from the mask along the optical axis, the 9image sensor configured to acquire a plurality of images as the sample is translated to the 10plurality of sample positions, each respective image corresponding to a respective sample 1position; and  12a processor configured to process the plurality of images to recover a complex 13profile of the sample based on positional shifts extracted from the plurality of images, as recited in the claims.
The closest prior art, Javidi et al. (US 2018/0247106), discloses a lens-less imaging system including a translatable sample mount, a mask positioned downstream from the sample mount, and an image sensor positioned downstream from the mask.  However, Javidi et al. does not disclose recovering a complex profile of the sample based on positional shifts as claimed.  Javidi et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stefan Bernet, Walter Harm, Alexander Jesacher, and Monika Ritsch-Marte, "Lensless digital holography with diffuse illumination through a pseudo-random phase mask," Opt. Express 19, 25113-25124 (2011)
Chen et al. (US 2019/0043687)
Kato et al. (US 2018/0025475)
Betzig et al. (US 2016/0195705)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425